Citation Nr: 0422813	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-15 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date earlier than October 1, 
2001, for additional disability compensation benefits for a 
child based on school attendance.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from March 1967 to July 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2003, the veteran 
testified at a Travel Board hearing before the undersigned.  


FINDINGS OF FACT

1.  The veteran's daughter, M.M., was born in June 1982 and 
attained her 18th birthday in June 2000; the veteran was paid 
additional compensation benefits for this daughter through 
June 2000, when the child attained 18 years of age.  

2.  The veteran's VA Form 21-674, Request for Approval of 
School Attendance, for his daughter's enrollment in courses 
of study beginning in September 2000, was not received by VA 
until October 9, 2001.

3.  M.M. attended school beginning on September 4, 2000.  

4.  The resumption of payment of additional VA disability 
compensation benefits based on M.M.'s school attendance was 
made effective on October 1, 2001.

5.  A claim for additional VA disability compensation 
benefits based on M.M.'s school attendance was not filed 
within one year from her 18th birthday or within one year of 
her commencement of school in September 2000.




CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than October 1, 2001, for additional disability compensation 
benefits for a child, M.M., based on school attendance, is 
not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.57, 
3.667 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (VCAA does not affect cases where issue on 
appeal is solely one of statutory interpretation), aff'd 281 
F.3d 1384 (Fed. Cir.), cert denied, 537 U.S. 821 (2002); and 
VAOPGCPREC 5-04.  During the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA pension benefits.  Therefore, if 
a veteran with only peacetime service sought pension, no 
level of assistance would help the veteran prove the claim; 
and if VA were to spend time developing such a claim, some 
other veteran's claim where assistance would be helpful would 
be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The issue in this case 
is whether the appellant may be recognized as the veteran's 
surviving spouse for the purposes of VA death benefits.  The 
appellant in this case is not legally entitled to the 
benefits sought because he did not meet a filing deadline.  
In the absence of a legal basis for the claim, there is no 
development to be undertaken.  

Therefore, this case turns on statutory  and regulatory 
interpretation.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  As 
such, no action is required pursuant to the VCAA.  

In a December 1997 rating decision, the veteran was awarded 
VA disability compensation at the 100 percent rate with 
special monthly compensation.  In a December 1997 letter, the 
veteran was notified that he was also awarded additional VA 
disability compensation benefits for his spouse and children, 
one of whom, M.M., was born in June 1982.  Additional 
compensation benefits for M.M. were terminated when she 
reached 18 years of age in June 2000.  

A VA Form 21-674, Request for Approval of School Attendance, 
for his daughter, M.M.'s enrollment in courses of study 
beginning on September 4, 2000, was received on October 9, 
2001.  The veteran submitted verification which showed that 
M.M. attended school beginning in September 2000.  

Based on the information furnished by the veteran, the RO 
resumed payment of additional VA disability compensation 
benefits based on M.M.'s school attendance effective on 
October 1, 2001. 

In September 2003, the veteran was afforded a Travel Board 
hearing.  At that time, he indicated that he knew that he did 
not make the filing deadline for his daughter M.M., but 
stated that there were mitigating circumstances due to 
multiple medical issues.  

Generally, entitlement for additional compensation for a 
child dependent ends at age 18.  However, dependency may 
continue under certain circumstances.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased compensation 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the application 
therefor.  38 U.S.C.A. § 5110(a).  There are exceptions.  
Governing VA regulations also provide that additional pension 
or compensation may be paid from a child's 18th birthday 
based upon school attendance if the child was at that time 
pursuing a course of instruction at an approved school and a 
claim for such benefits is filed within one year from the 
child's 18th birthday.  38 C.F.R. §§ 3.57(a)(iii), 3.667(a).  
Pension or compensation based upon a course which was begun 
after a child's 18th birthday may be paid from the 
commencement of the course if a claim is filed within 1 year 
from that date.  38 C.F.R. § 3.667(a)(2).

In this case, a claim for additional compensation benefits 
based upon school enrollment for M.M. was received from the 
veteran in October 2001, which was not within one year of 
M.M.'s 18th birthday in June 2000.  Therefore, entitlement 
cannot be dated back to June 2000.  Further, the claim was 
also not received within one year of the commencement of her 
course studies, which began in September 2000.  As such, 
entitlement cannot be made effective as of September 2000.  

Although the veteran seeks entitlement to retroactive 
benefits dated back 1 year prior to his claim on the basis 
that M.M. was in school, this theory is unsupported by 
regulation or law.  As noted, 38 U.S.C.A. § 5110, provides 
for the effective date to be the date of claim if one of the 
exceptions is not met per 38 C.F.R. § 3.57 and/or § 3.667, as 
is the case here.  His reasoning, his inability to file, even 
if correct does not provide a basis to ignore the law or the 
regulations.

Accordingly, the Board concludes that the criteria for 
entitlement to an effective date earlier than October 1, 
2001, for additional disability compensation benefits for a 
child, M.M., based on school attendance, is not met.  


ORDER

Payment of additional compensation due to the dependency of 
the veteran's child, M.M., prior to October 1, 2001, based on 
school attendance, is denied.  


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



